Order entered July 26, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00088-CV

    EASTON RUTKOSKI, KYLE PALMER, ROBERTO GONZALEZ, EPIC ERA
 INCORPORATED, ECOSWAY USA, INC. GLEN JENSEN AND JEFFREY ALDOUS,
                            Appellants

                                              V.

      EVOLV HEALTH, LLC, EVOLV HEALTH INTERNATIONAL, LLC, AND
       EVOLVHEALTH MEXICO SERVICOS, S. DE R.L. DE C.V., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-13499

                                          ORDER
       Before the Court is appellees’ July 21, 2017 unopposed motion for withdrawal and

substitution of counsel. We GRANT appellees’ motion. We DIRECT the Clerk of the Court to

remove Robert B. Gilbreath, Lawrence J. Friedman, Carter Boisvert, and Michael L. Gaubert and

substitute Charles “Chad” Baruch as attorney of record for appellant. All future correspondence

should be sent to Charles “Chad” Baruch; Johnson Tobey Baruch PC; 3308 Oak Grove Avenue;

Dallas, Texas 75204; telephone: (214) 741-6260; facsimile: (214) 741-6248; email:

chad@jtlaw.com.
       Also before the Court is appellees’ July 21, 2017 unopposed first motion for extension of

time to file their brief. We GRANT their motion and ORDER appellees to file their brief on or

before August 26, 2017.




                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE